           Case 1:16-cr-00387-JMF Document 476 Filed 12/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :    S6 16-CR-387 (JMF)
                                                                       :
JULIO MARQUEZ-ALEJANDRO et al.,                                        :       REVISED
                                                                       :   SCHEDULING ORDER
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has reviewed the parties’ letters regarding modification of the pretrial

deadlines in light of the new trial date of October 4, 2021. See ECF Nos. 471, 475. The Court

appreciates the complexity of this case and the compelling need for earlier disclosures than in the

run-of-the-mill case. That said, defense counsel provide no explanation of why there is a need

for more generous deadlines now than there was in April, when they agreed to the schedule that

was set in relation to the February 1, 2021 trial date. See ECF No. 396. Because the

Government’s proposal is consistent with (indeed, more generous than) that schedule, which was

adopted by the Court, see ECF No. 397; because, as defense counsel acknowledge, the Court

lacks authority to order early disclosure of 3500 material, see ECF No. 495, at 1-2; and because,

whatever deadlines the Court sets, the Constitution requires the Government to disclose Brady

and Giglio material “in time for its effective use” at trial, United States v. Coppa, 267 F.3d 132,

144 (2d Cir. 2001), the Government’s proposed pretrial schedule is adopted.

        Accordingly, the following deadlines shall apply:

       By July 26, 2021, the parties shall file any motions in limine.

       By August 9, 2021, the parties shall file any opposition to motions in limine.
         Case 1:16-cr-00387-JMF Document 476 Filed 12/02/20 Page 2 of 2




      By August 16, 2021, the parties shall file any replies in further support of motions in

       limine, and Defendants shall provide expert notices.

      By August 16, 2021, the Government shall produce any 3500 and Giglio material for

       cooperating witnesses, for attorneys’ eyes only.

      By September 6, 2021, the parties shall file any requests to charge (including, as set

       forth in the Court’s prior order, proposals for preliminary instructions to the jury),

       proposed voir dire, and a proposed verdict form.

      By September 13, 2021, the parties shall share proposed exhibit lists and proposed

       stipulations.

      By September 16, 2021, the Government shall disclose remaining 3500 and Giglio

       material, and previously produced cooperator 3500 and Giglio materials will become

       available for Defendants to review, subject to the provisions for “Sensitive Disclosure

       Material” in the Protective Order.

      By September 16, 2021, Defendants shall disclose any Rule 26.2 material.

       The Court reiterates that Defendants’ pretrial submissions — that is, all proposed voir

dire, requests to charge, proposed verdict forms, and motions in limine — shall be made on a

joint basis unless the Court grants leave to a Defendant to make a submission on his own behalf.

       The Clerk of Court is directed to terminate ECF Nos. 471 and 475.

       SO ORDERED.

Dated: December 2, 2020                              __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
